Citation Nr: 1415006	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-15 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The appellant was a member of the Oregon National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Virtual VA claims file has been reviewed.  There are no documents currently located in the Veterans Benefits Management System.

The Board notes that the appellant's claims file includes a VA treatment record dated in September 2012, which was not reviewed by the RO.  However, it is not necessary to remand for issuance of a supplemental statement of the case (SSOC) because this record is not relevant to the claims decided herein.   Likewise, the appellant submitted service records in October 2011; however, these records are duplicative of those previously considered by the RO.  As such, RO review before adjudication is not required.  38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

The appellant is not shown to have had active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service.  The appellant did not perform federal service. 


CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes of his claim for service connection, and therefore does not meet the requirements of basic eligibility for these VA benefits.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in October 2008 and March 2009, to the appellant.  These letters explained the appropriate definitions of new and material evidence and the evidence needed to substantiate the underlying claims, as well as the claims for service connection; therefore, the letters provided the new and material evidence notice required by the Kent decision.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the appellant's available guard records, reports of VA and private post-service treatment, and the appellant's own statements in support of his claims.  Likewise, the appellant not been examined by VA in connection with his claims for service connection; however, no examination or nexus opinion is required as the weight of the evidence demonstrates no qualifying period of service.  

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Appellant's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

The appellant did appear for a hearing.  The Judge clarified the issues and noted that there must be evidence of a link to service.  The Judge establish that critical outstanding records were not available and made inquiry as to whether the appellant could submit records.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

Service Connection

A person seeking VA benefits must first establish that they, or the person on the basis of whose service they seek benefits, have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  

To establish status as a "veteran" a claimant must have active military, naval, or air service.  This includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 
38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2013). 

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (2013). 

Thus, service on active duty alone is sufficient to meet the statutory definition of veteran.  However, service on ACDUTRA or INACDUTRA, without more, will not suffice to give one "veteran" status.  See Donnellan v. Shinseki, 24 Vet. App. 167, 
172 (2010).  

In this case, the appellant has not attained veteran status.  He has not established that he performed Federal duty.  The Board acknowledges that the appellant's complete service personnel and treatment records are unavailable.  In this regard, searches of the National Personnel Records Center (NPRC) and Joint Services Records Research Center (JSRRC), in an effort to confirm the events alleged by the appellant, as well as to confirm whether the appellant had any periods of ACDUTRA or INACDUTRA, were unsuccessful.  A request for records from the Oregon Military Department was also unsuccessful.  

Nevertheless, the available personnel records indicate that the appellant did not report for his initial period of basic training, and did not attend any periods of ACDUTRA or INACDUTRA.  According to records associated with his separation from the Army National Guard of Oregon, the appellant was absent for over a year and a half prior to receiving an uncharacterized discharge, and was not present for said discharge.  These records also indicate that there is no evidence showing that he attended drills as ordered.  The Board therefore finds that the appellant did not have the requisite service to qualify for entitlement to legal entitlement to VA benefits.   

Therefore, the appellant's claim for entitlement to service must be denied based upon a lack of entitlement under the law.  The claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the appellant does not have recognized Federal service, the appeal is dismissed.


ORDER

The appeal is dismissed.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


